EXAMINER’S COMMENT(S)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and response filed on 03/17/2021 are acknowledged and entered.

Claims 21-44 were pending.  In the amendment as filed, applicants have amended claims 22 and 44.  No claims have been cancelled and/or added.  Therefore, claims 21-44 are currently pending and are under consideration in this Office Action.

Terminal Disclaimer
The terminal disclaimer filed on 03/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,265,290 B2 and US 10,610,508 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
Status of Claim(s) Objection(s) and /or Rejection(s)
The rejection under the judicially created doctrine of obviousness-type double patenting of claims 21, 22, 24, and 27-32 over claims 1, 2, and 48 of U.S. Patent No. 10,265,290 B2 has been withdrawn in view of the terminal disclaimer filed on 03/17/2021.


The rejections under the judicially created doctrine of obviousness-type double patenting of claims 21-44 over claims 1-20 of U.S. Patent No. 10,610,508 B2 has been withdrawn in view of the terminal disclaimer filed on 03/17/2021.

Allowable Subject Matter
Claims 21-44 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020